Citation Nr: 0433446	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-17 563	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable disability rating for a 
service-connected burn scar of the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's burn scar of the left arm is nontender, 
mildly hypertrophic, and hyperpigmented.  The measurements of 
the scar have varied as follows:  2 inches by 1/2 inch, 1.5 
centimeters (cm) at the widest point by 8 cm in length, and 2 
cm at the widest point by 7 cm in length.  

2.  The veteran's burn scar of the left arm is not manifested 
by pain, tenderness, ulceration, or limitation of function.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a scar of 
the left arm have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from August 1979 to August 
1986.  A review of the veteran's service medical records 
(SMRs) do not reflect treatment for a burn.  However, the 
veteran's entrance examination did not show evidence of a 
burn scar but his separation examination revealed a 2 inch by 
1/2 inch burn scar on his left forearm.

In July 2002 the veteran was granted service connection for a 
burn scar of the left arm and assigned a noncompensable 
rating effective from July 10, 2000.

The veteran was afforded a VA examination in November 2001.  
The veteran was examined for a scar on his left forearm.  The 
veteran indicated that while he was in Guantanamo Bay 
destroying classified material, he touched the door to the 
incinerator.  He was seen by the ship medic who bandaged the 
burn and he was returned to duty.  There was no infection 
after the incident.  The veteran stated that he had not seen 
any physician for his left forearm.  He denied any current 
symptoms or treatment for his burn scar.  

The examination revealed a scar of the left lateral forearm 
which measured 1.5 cm at the widest point by 8 cm in length.  
It was darker in color than the surrounding tissue.  It was 
nontender.  There was no adherence.  The scar was smooth in 
texture with no ulceration or skin breakdown, no elevation or 
depression of the scar, and no underlying tissue loss.  There 
was no inflammation, no edema or keloid formation, and no 
disfigurement.  

The veteran was also afforded a VA examination in April 2003.  
The veteran was again examined for a scar of his left 
forearm.  The veteran indicated that he had burned his arm in 
Guantanamo Bay when he touched the door of an incinerator.  
The veteran denied any problems with the scar.  He denied any 
infections, burning, tingling, pain, or discomfort around the 
scar region.  The veteran stated that he was mainly concerned 
because the scar was visible.  He had not sought treatment 
for the scar since the initial injury in service.

The examination of the left forearm revealed a very mildly 
hypertrophic, hyperpigmented scar approximately 14 cm 
proximal to the ulnar styloid on the posterior aspect of the 
veteran's forearm on the left side.  Measurements of the scar 
indicated that the scar was approximately 2 cm at the widest 
point and 7 cm in length.  The scar was nontender with no 
adherence.  The scar was smooth with no opening areas or 
ulcerations.  There was no keloid, no edema, and no 
significant disfigurement.  There was no elevation or 
depression of the scar and no induration of the scar.  The 
scar was stable in nature.  The examiner indicated that the 
veteran had no significant disfigurement.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  The veteran's claim for a higher evaluation for 
his scar of the left forearm is an original claim that was 
placed in appellate status by a notice of disagreement (NOD) 
with an initial rating award.  As such, separate ratings can 
be assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board notes that substantive changes were made to the 
schedular criteria for evaluating disabilities involving the 
skin by regulatory amendment effective August 30, 2002.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because this change took 
effect during the pendency of the veteran's appeal, both the 
former and the revised criteria will be considered in 
evaluating the veteran's service-connected scar of the left 
forearm.  (The RO issued a statement of the case (SOC) in May 
2003 that addressed both the old and the new regulations.)  

The veteran's scar of his left arm has been rated as 
noncompensably disabling under Diagnostic Code 7805.  
38 C.F.R. § 4.118 (2002).  Under the prior criteria, scars 
were rated on the limitation of function of the part 
affected.  

Under the revised criteria, scars may still be evaluated on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118 (2004).  

There is no evidence of record that the veteran has 
limitation of function of his left arm.  Neither VA examiner 
reported any limitation of function of the veteran's left 
arm.  In fact, the veteran himself noted that he had not had 
any problems due to the scar.

Under the prior regulations, Diagnostic Code 7801 provided 
for a 10 percent rating for scars involving third degree 
burns involving an area of 6 square inches or 38.7 square 
centimeters (sq. cm.).  Similarly, a 10 percent rating is for 
application under Diagnostic Code 7802 for second-degree 
burns where the scar measures one square foot (0.1 sq. 
meter).  38 C.F.R. § 4.118 (2002).  

There is no evidence that the veteran suffered second or 
third degree burns in service.  Moreover, the size of his 
scar, listed as 2 inches by 1/2 inch, 1.5 cm by 8 cm, or 2 cm 
by 7 cm, does not meet the minimum criteria for a 10 percent 
rating under either diagnostic code.  

A 10 percent rating was also warranted under the old criteria 
where the scar is superficial, poorly nourished, with 
repeated ulceration under Diagnostic Code 7803.  A 10 percent 
rating under Diagnostic Code 7804 required evidence of a scar 
that is superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (2002).

The two VA examiners have provided complete objective 
descriptions of the extent of the veteran's service-connected 
scar.  The objective medical evidence of record does not show 
the veteran's service-connected scar to be poorly nourished 
with repeated ulceration or that it is tender and painful on 
objective demonstration.  Thus, a higher rating is not in 
order under the prior regulations.

Under the amended regulations, a 10 percent rating is for 
consideration for scars other than of the head, face, or neck 
that are deep or that cause limited motion and that involve 
an area of 6 sq. in. or 39 sq. cm. under Diagnostic Code 
7801.  The amended criteria for Diagnostic Code 7802 provide 
for a 10 percent rating where there is evidence that a scar 
anywhere other than the head, face, or neck, is superficial 
and does not cause limited motion, but takes up an area of 
144 sq. in. (929 sq. cm.) or greater.  A superficial scar is 
one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118 (2004).  As previously indicated, the 
veteran's scar is not associated with underlying soft tissue 
damage, it does not limit the motion of his left forearm, and 
it does not take up an area that would allow for the 
assignment of a compensable rating.

Additionally, the Board has considered the new Diagnostic 
Code 7803, which provides for a 10 percent rating where there 
is evidence of a superficial and unstable scar.  38 C.F.R. 
§ 4.118 (2004).  An unstable scar is one where, for any 
reason there is frequent loss of covering of the skin over 
the scar.  Note 1.  A superficial scar is one not associated 
with underlying soft tissue.  Note 2.  According to the 
veteran's VA examination dated in April 2003, the veteran 
indicated that he did not have any symptoms related to the 
scar since being treated for the burn in service.  No 
ulceration was evident.

Finally, the amended criteria for Diagnostic Code 7804 
provides for a 10 percent rating where there is evidence of a 
superficial scar that is painful on examination.  38 C.F.R. 
§ 4.118 (2004).  As previously noted, the veteran denied any 
burning, tingling, pain or discomfort around the region of 
the scar at the time of his two VA examinations.  When he 
filed a June 2003 substantive appeal, the veteran reported 
that his scar was sensitive and painful to touch at times.  
However, the objective evidence of record does not confirm 
that he experiences any tenderness or pain.  The VA examiners 
specifically noted that, when the veteran presented for 
examination, which would have included objective confirmation 
of any complaints made, he specifically denied having any 
symptoms.

In this case, the veteran's predominant disability involves a 
scar of his left forearm that is no wider than 2 cm and no 
longer than 8 cm.  The veteran has not sought any medical 
treatment for any symptoms related to the scar.  In fact, 
when examined, he has denied having any pain, discomfort, 
tingling or burning associated with the scar.  The scar did 
not limit the function of the veteran's left arm.

In considering all of the evidence of record, the Board 
concludes that the veteran does not satisfy the criteria for 
a compensable rating for his scar of his left forearm under 
either set of rating criteria.  The scar is a superficial, 
nontender, non-ulcerated discoloration of the veteran's left 
forearm, which is not of sufficient size to warrant the award 
of a compensable rating.  Therefore, the preponderance of the 
evidence is against the claim for a compensable rating.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
compensable rating for the veteran's service-connected scar.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
This is so throughout the period since service connection was 
awarded.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application; however, this appeal 
comes from a decision by which the RO granted service 
connection and assigned an initial rating.  As a result, and 
because notification under the VCAA had been provided with 
respect to the underlying service connection claim in April 
2001, further notification under the VCAA was not required.  
VAOPGCPREC 8-2003.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the veteran 
has been afforded VA examinations.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2004).  


ORDER

Entitlement to an initial compensable disability rating for a 
service-connected burn scar of the left arm is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



